This matter coming on to be heard upon the demurrer to the application of the relator for a writ of mandamus directing the board of elections of Cuyahoga county to place his name on the ballot to be furnished the electors of said county for the forth-coming general election to be held on November 4, 1930, for the office of clerk of courts; upon consideration whereof said demurrer is sustained for the reason that Section 2867, General Code, specifically provides that there shall be elected in each county, at the regular election in 1932 and biennially thereafter, a clerk of the court of common pleas, who shall assume office on the first Monday of January next after his election; that Section 10 of the General Code, providing for the election of a successor to an elective officer, whose office has become vacant, at the first general election for the office that occurs more than thirty days after the vacancy, does not apply, it appearing that Section 10 specially exempts cases which have been otherwise provided by law; and it appearing that Section 2867, General Code, makes special provision for the election of the clerk of the court of common pleas, the writ is denied.
Writ denied.
ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.
  KINKADE, J., not participating. *Page 623